Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-20 and 22-37 in the reply filed on 07/08/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor”, “a reference point” and “a first point” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuit” in claims 18-20, 27-29, 32, 34 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 18, the limitation “at least one condition of the welding torch” is unclear what is being claimed.  What is this condition of the welding torch?
In claim 22, the limitation “a wire electrode” in lines 7-8 is unclear if it is referring to the wire electrode recited in lines 2-3, or if it is a different wire electrode.
In claim 25, the limitation “a contact tip” is unclear if it is referring to the contact tip recited in claim 22 or a different contact tip.
In claim 30, the limitation “wherein the signal provides an alert to an operator” is unclear because claim 29 recites “output a signal when the torch impedance satisfies the threshold impedance”, so why would the processing circuit output an alert to an operator when the torch impedance satisfies the threshold impedance?  It seems that the processing circuit should output an alert to an operator when the torch impedance does not satisfy the threshold impedance to “alert an operator or service technician when a torch is near failure and the signal can indicate the type of failure”, as recited in the instant application specification (p.0015).  For examination purposes this limitation is construed as a explained above.
Claim 33 recites the limitation "the type of torch failure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It seems that the claim 33 should depend from claim 32 instead of claim 22.  Fox examination purposes, claim 33 depends from claim 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puschner (DE 19839719).
Regarding claim 17, Puschner teaches a welding system (Fig. 2) comprising a welding torch (26) comprising a contact tip (25) configured to conduct welding-type current to a wire electrode (16) (p.0016; as shown in Fig. 2); a wire feeder (13) configured to feed the wire electrode from a wire electrode source (17) to the welding torch (as shown in Fig. 2); a conductive path to deliver welding power from a welding-type power supply to the contact tip (as shown in Fig. 1 and 2; p.0016); an electrically insulated path to deliver the wire electrode from the wire electrode source to the contact tip (p.0009; p.0015-0017); and a sensor configured to determine at least one of a voltage or an impedance between a first point coupled to the wire electrode and a reference point (p.0008).
Regarding claim 18, Puschner teaches the welding system as set forth above, further comprising processing circuitry configured to determine at least one condition of the welding torch based on the voltage or the impedance (p.0017; as shown in Fig. 2).
Regarding claim 22, Puschner teaches a welding system (Fig. 2) comprising a welding torch (26) comprising a contact tip (25) configured to conduct welding-type current to a wire electrode (16) (p.0016; as shown in Fig. 2); a conductive path to deliver welding power from a welding-type power supply to the contact tip (as shown in Fig. 1 and 2; p.0016); a wire feeder (13) comprising a receptacle (combination of 19-21) configured to transfer the welding-type current to the welding torch via a torch connector (21), and to position the torch connector to receive a wire electrode (16) (as shown in Fig. 2; p.0015-0017); an electrically insulated path to deliver the wire electrode from the wire electrode source to the contact tip (p.0009; p.0015-0017); and a sensor configured to determine at least one of a voltage or an impedance between a first point coupled to the wire electrode and a reference point (p.0008).
Regarding claim 23, Puschner teaches the welding system as set forth above, wherein the reference point is electrically coupled to a frame enclosing the wire feeder (as shown in Fig. 2).
Regarding claim 24, Puschner teaches the welding system as set forth above, wherein the wire feeder further comprises one or more drive rolls (15) configured to drive the wire electrode to the welding torch (as shown in Fig. 2; p.0016), the one or more drive rolls being electrically insulated from the frame (p.0015-0017).
Regarding claim 25, Puschner teaches the welding system as set forth above, wherein the first point is electrically equivalent to a contact tip (25) of the welding torch (as shown in Fig. 2).
Regarding claim 26, Puschner teaches the welding system as set forth above, wherein the first point is electrically equivalent to a retaining head of the welding torch (as shown in Fig. 2).
Regarding claim 27, Puschner teaches the welding system as set forth above, further comprising processing circuitry configured to determine at least one condition of the welding torch based on the voltage or the impedance (p.0017; as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of Blankenship (US 6,657,163).
Regarding claims 19 and 29, Puschner teaches all the elements of the claimed invention as set forth above, except for, comprising processing circuitry configured to compare the impedance to a threshold impedance; and output a signal when the torch impedance satisfies the threshold impedance.
Blankenship teaches a welding system comprising processing circuitry configured to compare the impedance to a threshold impedance; and output a signal when the torch impedance satisfies the threshold impedance (Col. 2, lines 55-67; Col. 3, lines 1-57).
Therefore, it would have been prima facie obvious to one of ordinary skill in the
art at the time of invention was made to have modified the welding system of Puschner, with Blankenship, by providing processing circuitry that compares impedance to a threshold and outputs a signal when the impedance threshold is satisfied, to control current flow based on the impedance for safety reasons.
Regarding claim 28, Puschner teaches all the elements of the claimed invention as set forth above, except for, further comprising processing circuitry configured to determine the impedance based on the voltage divided by a measured welding-type current.
Blankenship teaches a welding system comprising processing circuitry configured to determine the impedance based on the voltage divided by a measured welding-type current (Col. 2, lines 55-67; Col. 3, lines 1-57).
Therefore, it would have been prima facie obvious to one of ordinary skill in the
art at the time of invention was made to have modified the welding system of Puschner, with Blankenship, by providing processing circuitry that determines impedance, to control current flow based on the impedance for safety reasons.
Regarding claim 31, Puschner and Blakenship combined teach the welding system as set forth above, wherein the signal comprises a command to cut off welding power to the torch, cut off welding power to the wire feeder, or shutdown the wire feeder (Col. 2, lines 55-67; Col. 3, lines 1-57).
Claims 20 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of Anders (WO 20148/164867).
Regarding claims 20 and 32, Puschner teaches all the elements of the claimed invention as set forth above, except for, comprising processing circuitry configured to monitor a change in the impedance; and predict a type of torch failure based on the change.
Anders teaches a welding system comprising processing circuitry configured to monitor a change in the impedance; and predict a type of torch failure based on the change (p.0073; physical and/or electrical connection error of the torch cable).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the welding system of Puschner, with Anders, by providing processing circuitry that monitors impedance change and predicts a type of torch failure based on the change, for the advantages of identifying component failures, and avoid further system damage.
Regarding claim 33, Puschner and Anders combined teach the welding system as set forth above, wherein the type of torch failure is one of a broken conductors inside a torch cable, a loose connection between components, improper installation of a component, a decayed rotating connection, or a damaged insulation failure (p.0073; physical and/or electrical connection error of the torch cable).
Regarding claim 34, Puschner teaches all the elements of the claimed invention as set forth above, except for, comprising processing circuitry configured to monitor a rate of increase in impedance; and predict a type of torch failure based on the rate.
Anders teaches a welding system comprising processing circuitry configured to monitor a rate of increase in impedance; and predict a type of torch failure based on the rate (p.0073).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the welding system of Puschner, with Anders, by providing processing circuitry that monitors impedance and predicts a type of torch failure based on the impedance, for the advantages of identifying component failures, and avoid further system damage.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of Blankenship as set forth above, and further in view of Anders or Chantry (US 10,144,080).
Regarding claim 30, Puschner and Blakenship combined teach all the elements of the claimed invention as set forth above, except for, wherein the signal provides an alert to an operator.
Anders or Chantry teach a welding system comprising processing circuitry configured to provide an alert to an operator when a threshold is not satisfied (Anders, p.0073; Chantry, Col. 16, lines 64-67, Col. 17, lines 1-65).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of Anders and further in view of Chantry (US 10,144,080).
Regarding claim 35, Puschner teaches all the elements of the claimed invention as set forth above, except for, comprising processing circuitry configured to monitor a change in the impedance; and predict a failure time based on the change.
Anders teaches a welding system comprising processing circuitry configured to monitor a change in the impedance; and predict a torch failure based on the change (p.0073; physical and/or electrical connection error of the torch cable).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the welding system of Puschner, with Anders, by providing processing circuitry that monitors impedance change and predicts a torch failure based on the change, for the advantages of identifying component failures, and avoid further system damage.
Puschner and Anders combined fail to disclose wherein the processing circuitry is configured to predict a torch failure time.
Chantry teaches a welding system comprising processing circuitry configured to predict a torch failure time (Col. 16, lines 64-67; Col. 17, lines 1-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the processing circuitry of Puschner and Anders, with Chantry, by predicting the torch failure time, for maintenance purposes.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of JPH079562 (hereinafter ‘562).
Regarding claim 36, Puschner teaches the welding system as set forth above, except for, comprising a wire guide (19) configured receive the wire electrode and guide the wire electrode to the one or more drive rolls (as shown in Fig. 2).
Puschner fails to disclose wherein the wire guide comprises a conductive layer configured to guide the wire electrode; and an insulative layer configured to electrically insulate the wire electrode and the conductive layer from the frame.
‘562 teaches a welding system (Fig. 6 and 7) comprising a wire guide (combination of 42 and 44) comprising a conductive layer (42) configured to guide the wire electrode (p.0015-0017; as shown in Fig. 6 and 7); and an insulative layer (44) configured to electrically insulate the wire electrode and the conductive layer from the frame (p.0015-0017; as shown in Fig. 6 and 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the wire guide of Puschner, with ‘562, by providing a conductive layer and insulating layer as part of the wire guide, for the advantages of further improving wire electrode feeding toward the torch.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Puschner in view of ‘562 as set forth above, and further in view of Wlos (US 3,836,747).
Regarding claim 37, Puschner and ‘562 combined teach all the elements of the claimed invention as set forth above, except for, wherein the wire guide comprises a mono-coil spring.
Wlos teaches a welding cable and gun (Fig. 1-3) comprising a wire guide (6) comprising a mono-coil spring (Col. 5, lines 51-54; Col. 7, lines 56-58).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the wire guide of Puschner and ‘562, with Wlos, by providing a monocoil spring as part of the wire guide, to improve flexibility of the wire guide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2009-232599, JP 2007-121102 and US 4,540,871.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/22/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761